DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2010/0253907; already of record) in view of Uchida et al. (US 2010/0073633).
Regarding claim 1, Korb discloses, an ophthalmic device (Figs. 5-16) comprising:
a photographing optical system (198) configured to illuminate and photograph an eye (192) to be examined;
a reference movement controller (200, 206) configured to automatically move the photographing optical system to a reference position for photographing a reference region in the eye to be examined (Para. 0122, lines 1-18 and 0123, lines 1-10); and
a displacement movement controller (200) configured to move the photographing optical system to a displacement position different from the reference position (Para. 0122, lines 1-18 and 0123, lines 1-10).
Korb does not explicitly disclose the displacement movement controller configured to automatically move the photographing optical system to a displacement position that is different from the reference position and that is for photographing a region in the eye that differs from the reference region.
Uchida teaches, from the same field of endeavor that in an ophthalmic device (Figs. 1-14) that it would have been desirable to make the displacement movement controller (46, 49, 51, 61) configured to automatically move the photographing optical system to a displacement position (Para. 0008, lines 20-24, Claims 1-2 and see Figs. 11-12) that is different from the reference position (Para. 0008, lines 18-20, Claims 1-2 and see Figs. 11-12) and that is for photographing a region in the eye that differs from the reference region (Para. 0008, lines 18-24, Claims 1-2 and Figs. 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the displacement movement controller configured to automatically move the photographing optical system to a displacement position that is different from the reference position and that is for photographing a region in the eye that differs from the reference region as taught by the ophthalmic device of Uchida in the ophthalmic device of Korb since Uchida teaches it is known to include these features in an ophthalmic device for the purpose of providing an ophthalmic device that is effective and easy to use.
Regarding claim 2, Korb in view of Uchida discloses and teaches as set forth above, and Korb further discloses, the displacement movement controller is configured to move the photographing optical system by a predetermined amount in a predetermined direction (Para. 0122, lines 1-18 and 0123, lines 1-10).
Regarding claims 3 and 7, Korb in view of Uchida discloses and teaches as set forth above, and Korb further discloses, a measurement unit (170) configured to measure a tear meniscus (Para. 0080) based on an image of reflected light from the tear meniscus included in an image taken by illuminating the tear meniscus of the eye to be examined by the photographing optical system existing at the displacement position (Para. 0116).
Regarding claims 4 and 8, Korb in view of Uchida discloses and teaches as set forth above, and Korb further discloses, the measurement unit is configured to:
cause a display (174) to display the image; and 
measure the width of the tear meniscus based on the distance of ends of the tear meniscus in the width direction designated on the image by an examiner (Para. 0080).
Regarding claims 5 and 9, Korb in view of Uchida discloses and teaches as set forth above, and Korb further discloses, the measurement unit is configured to enlarge the image and cause the display to display the enlarged image (174 and 294 of Figs. 25B), and the examiner designates the ends of the tear meniscus in the width direction on the enlarged and displayed image (174 and 294 of Figs. 25B).
Regarding claims 6 and 10, Korb in view of Uchida discloses and teaches as set forth above, and Korb further discloses, the measurement unit is configured to:
cause the display to display the image before enlargement (See Fig. 7 and associated text); and when the examiner designates a portion to be enlarged on the image before enlargement (see 94 of Fig. 9), enlarge the portion to be enlarged in the image and causes the display to display the enlarged image (174 and 294 of Fig. 25B).
Response to Arguments
Applicant’s arguments with respect to claims 1-10have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura (US 2019/0282092) para.0079-0097 and Saito et al. (US 2002/0097378) para. 0055-0058 and 0093-0095 discloses an ophthalmologic device that includes a displacement movement controller configured to automatically move the photographing optical system to a displacement position that is different from the reference position and that is for photographing a region in the eye that differs from the reference region.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                     12/01/2022